DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0007]-[0008], instances of “the both methods” should be changed to “both methods” (i.e., removal of “the”);
In paragraph [0084], the abbreviations ‘ALT’, ‘AST’, and ‘γGTP’ should be defined for clarity.
Paragraphs as numbered in applicant’s pre-grant publication US 2019/0183461). Appropriate correction to the specification as filed is required.
Claim Objections
	Claims 3 and 4 recite “the other one” which does not have direct antecedent basis but is understood to correspond to the other region of interest in the context in which it is claimed. For clarity, the following is suggested for the last three lines of each cited claim: “...changing a setting position of one of the first region of interest and the second region of interest in accordance with change of the setting position of the other region of interest.”
	Claims 5-13 set forth “a tissue,” “the tissue,” and “the subject” which each correspond to a human organism and represent ineligible subject matter under 35 U.S.C. 101. While it is understood that applicant does not intend to claim a human organism as part of the apparatus, the claim language does not effectively distinguish these elements from the apparatus to which the claims are drawn. Setting forth that some element of the device is “adapted” or “configured” to a subject” to provide proper antecedent basis.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: The “elasticity measurement unit” is corresponded to “a CPU, a processor or a memory and software (program) to prescribe the operation of the CPU, the processor or the like” [0031], programmed with the algorithms associated with the first and second methods, disclosed in [0039]-[0043] and [0055]-[0064], respectively. 
The “region of interest setting unit” and “display image forming unit,” are corresponded to “a CPU, a processor or a memory and software (program) to prescribe the operation of the CPU, the processor or the like” disclosed in paragraph [0031] of the specification.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 8-13 prescribe various functions and attribute them to “the device.”  It is unclear what element of the device is performing these functions. For example, it is unclear whether an element of the device which was presented in the parent claim(s) is performing the function or if some other unrecited element is associated with these acts. For this reason, the claims are indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Comparison of Shear-Wave and Strain Ultrasound Elastography in the Differentiation of Benign and Malignant Breast Lesions”) in view of Lee et al. (US 2016/0249883) as evidenced by Radiology Key (“Combination of Shear Wave and Strain Elastography”).
Regarding claim 1, Chang teaches an ultrasonic diagnostic device comprising an elasticity measurement unit that performs elasticity measurement according to a first method and elasticity measurement according to a second method based on data obtained by transmission/reception of an ultrasonic wave: “Conventional B-mode ultrasound and strain elastography images were obtained using a scanner (EUB-8500, Hitachi Medical) with a 6- to 14-MHz linear transducer, and shear-wave elastography images were obtained using an ultrasound system (Aixplorer, SuperSonic Imagine) with a 7.5- to 15-MHz linear transducer” (first paragraph of ‘Ultrasound Examinations’ section, pg. W348). The EUB-8500 and Aixplorer each constitute an ultrasonic diagnostic device for performing elasticity measurement by strain elastography (i.e., a first method) and shear wave elastography (i.e., a second method). Obtaining ultrasonic data by transmission/reception of an ultrasonic wave is inherent to ultrasonic diagnostic devices. 
Further, Chang teaches a region of interest setting unit that sets a first region of interest corresponding to the elasticity measurement according to the first method and a second region of interest corresponding to the elasticity measurement according to the second method in the last two paragraphs of the ‘Ultrasound Examinations’ section on page W348: For shear-wave elastography, “the size of each region of interest box was 2.5 × 1.5 cm by default, with a maximal size of 3 × 2.5 cm,” while for strain elastography, “the top of the region of interest on elastography images was set to include the subcutaneous fat, and the bottom of the region of interest was set to include the pectoral muscle.” Given the interpretation of the region of interest setting unit as described for the 112(f) analysis above, the EUB-8500 and Aixplorer systems utilized by Chang meet the requirement of “a CPU, a processor or a memory and software (program) to prescribe the operation of the CPU, the processor or the like” (applicant specification [0031]). 
Chang further teaches a display image forming unit that forms a first display image corresponding to the elasticity measurement according to the first method and a second display image corresponding to the elasticity measurement according to the second method as indicated by the plurality of strain elastography images (Figs. 2B (left), 3B (left), and 4B (left)) and shear wave elastography images (Figs. 2A (top), 3A (top), and 4A (top)) including their respective regions of interest. As for the interpretation of the region of interest setting unit, the display image forming unit as described by the applicant’s specification in [0031] includes the image forming capabilities of the EUB-8500 and Aixplorer systems to form a first display image according to the first method based on data in the first region of interest and a second display image according to the second method. 
Chang also teaches (1) wherein the elasticity measurement unit performs the elasticity measurement according to the first method based on data in the first region of interest in the elasticity measurement according to the first method, and (2) further wherein the elasticity measurement unit performs the elasticity measurement according to the second method based on data in the second region of interest in the elasticity measurement according to the second method after the elasticity measurement according to the first method. First, “evaluation of elasticity score on strain elastography was performed by the radiologists at the same time when elasticity images were obtained” wherein “elasticity scores on strain elastography (on a 5-point scale) were prospectively assigned when the images were obtained, according to the degree of strain in the hypoechoic lesion and without histologic information” inherently in the region of interest applied previously (first paragraph on page W349). Second, “Quantitative elasticity values on shear-wave elastography were measured…at the area that showed maximum stiffness in the lesion on a color map provided by the shear-wave elastography system,” wherein “the mean elasticity value in terms of the Young modulus (in kilopascals) and SD were measured and recorded in all cases by using a 2-mm2 region of interest placed by a radiologist on the stiffest portion of the lesion, including immediately adjacent stiff tissue or halo” (last paragraph on page W348). Further, with respect to performing the elasticity measurement according to the second method (i.e., shear wave elastography), Chang also teaches its occurrence after the elasticity measurement according to the first method: “After B-mode ultrasound, strain elastography images were acquired first, and then shear-wave elastography images were obtained by the same radiologist in the same imaging plane, without changing the position of the patient” (first paragraph of the ‘Ultrasound Examinations’ section pg. W348), wherein “evaluation of elasticity score on strain elastography was performed by the radiologist at the same time when elasticity images were obtained” (first paragraph on pg. W349). Therefore, strain elastography measurement is performed before the shear wave elastography measurement.  
Chang further teaches forming a first marker corresponding to a first region of interest and a second marker corresponding to a second region of interest. Under the broadest reasonable interpretation, the claim language is understood such that after the first method of performing and measuring strain elastography on a first marker – that may represent the entire first region of interest – in the first image is completed, the second method is necessarily started in order to display a second image based on a second marker – or second region of interest – dependent on the first region of interest, wherein the first region of interest is also displayed on the second image.
However, Chang does not teach the claim element wherein the display image forming unit forms a display image including the first display image and the second display image, forms a first marker corresponding to the first region of interest in the first display image, and forms a second marker corresponding to the second region of interest in the second display image, in the elasticity measurement according to the first method (bolded text not taught), not precluding according to the second method as well, since “two elastography ultrasound units were installed in the same room” (first paragraph of ‘Ultrasound Examinations’ section, pg. W348) having separate display units.
Lee discloses an analogous ultrasound image processing method and apparatus for generating an elasticity image based on strain and shear modulus calculations. Lee specifically teaches in paragraph [0080] that “the display unit 230 may display the shear modulus image and the strain image simultaneously on a screen.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the simultaneous display of two different elasticity modalities of Lee since “there is a trend for systems to offer both strain elastography (SE) and shear wave elastography (SWE) for breast elastography evaluation” (Radiology Key). Further, “the advantages and disadvantages of the two complimentary techniques” makes side-by-side comparison on a display useful in increasing “the accuracy of elastography in characterization of breast lesions” (Radiology Key). 
Regarding claim 5, Chang further teaches wherein the elasticity measurement unit performs strain elastography measurement based on displacement distribution of a tissue in a living body, as the elasticity measurement according to the first method, and performs shear wave elastography measurement based on a shear wave propagated through the tissue in the living body, as the elasticity measurement according to the second method. Chang teaches on page W348 that “after B-mode ultrasound, strain elastography images were acquired first, and then shear-wave elastography images were obtained by the same radiologist in the same imaging plane, without changing the position of the patient,” to meet the claim limitation that strain elastography is the first method and shear-wave elastography is the second method. Further, Chang describes strain elastography wherein “stress is applied by repeated manual compression of the transducer, and the amount of lesion deformation relative to the surrounding normal tissue is measured” in the second paragraph of the Introduction (pg. W347). This description is analogous to the claim language of the strain elastography measurement based on displacement of a tissue, since deformation – as it relates to strain – inherently includes the relative displacement of the compressed object. Further, Chang defines shear wave elastography as the “measurement of the propagation speed of shear waves within the tissue” (second paragraph of Introduction, pg. W347). 
With respect to claim 8, Chang teaches the ultrasonic diagnostic device according to claim 5, but does not teach that the device obtains a general diagnostic result of the tissue in the living body based on a measurement result obtained from the tissue in the living body by the strain elastography measurement and a measurement result obtained from the tissue in the living body by the shear wave elastography measurement (bolded text not taught). Obtaining the measurement results by strain elastography and shear wave elastography measurement is disclosed in the final two paragraphs of the ‘Image Evaluation’ section on pages W348-W349. 
Lee, instead, teaches that “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10” ([0209]), which includes ultrasound image and data from “shear modulus image and the strain image” that were simultaneously displayed on a screen or superimposed on each other ([0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate strain and shear wave data to obtain a general diagnostic result in order to provide data from complementary elastography techniques to more accurately diagnose lesions in relevant tissue (Radiology Key).
With regard to claim 11, Chang teaches the ultrasonic diagnostic device according to claim 5, as above for claim 5 (pgs. W347-W348), but does not teach wherein the device obtains a general diagnostic result of the tissue in the living body based on a measurement result obtained from the tissue in the living body by the strain elastography measurement, a measurement result obtained from the tissue in the living body by the shear wave elastography measurement, and blood data of the subject having the tissue in the living body (bolded text not taught). 
Instead, Lee teaches an embodiment in Fig. 17 wherein “the image processing unit 200 generates an ultrasound image by scan-converting ultrasound data generated by the data acquiring unit 100 and displays the ultrasound image,” where “the ultrasound image may include…a bloodstream Doppler image (also referred to as a color Doppler image) representing a flow of blood” ([0203]).  Under the broadest reasonable interpretation of the claim language, blood data of the subject is taught by blood flow data derived from bloodstream Doppler imaging. Further, “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10,” ([0209]) such as data from the strain and shear wave elastography images and data derived from the ultrasound imaging, and bloodstream Doppler data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate data from strain, shear wave, and blood flow data to obtain a general diagnostic result in order to provide data from complementary elastography techniques, as well as with bloodstream Doppler image to more accurately diagnose lesions in relevant tissue (Radiology Key). In other words, the current methods of separately obtaining strain elastography, shear wave elastography, and Doppler images are commonly combined post-acquisition to determine a diagnosis, it would have been obvious to improve this approach to diagnosing a relevant tissue by combining the modalities and immediately utilizing the data for determination of a diagnosis within a single system. Since the individual ultrasound and elasticity modalities function as expected in combination as they do alone, their combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 2-4, 6-7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lee, further in view of Tabaru et al (US 2013/0317361).
Regarding claim 2, the modification of Chang teaches the ultrasound diagnostic device according to claim 1, but does not teach that the display image forming unit forms a reference marker corresponding to the first region of interest, together with the second marker, in the second display image, in the elasticity measurement according to the first method. 
Tabaru discloses an analogous ultrasound diagnostic apparatus and method with which elastic modulus can be measured based on computing strain and shear wave information. Tabaru specifically teaches a reference marker corresponding to the first region of interest, together with the second marker, in the second display image, in the elasticity measurement according to the first method in paragraphs [0012]: “The method includes the steps of computing strain information in a first region by radiating a first displacement detection beam and receiving the echo signal from the test body, displaying a strain image based on the computed strain information on the display unit, displacing a tissue of the test body by radiating a focused beam in the test body; radiating the second displacement detection beam and receiving the echo signal from the test body to detect a shear wave displacement generated by the focused beam, computing an elastic modulus in the second region included in the first region based on the shear wave displacement, and the computed elastic modulus is displayed on the display unit.” Under the broadest reasonable interpretation, the claim language is understood such that after the first method of performing and measuring strain elastography on a first marker – that may represent the entire first region of interest – in the first image is completed, the second method is necessarily started in order to display a second image based on a second marker – or second region of interest – dependent on the first region of interest, wherein the first region of interest is also displayed on the second image. In addition to the description in [0012], Fig. 2 and [0058] also disclose Region 1 (ROI_s) from the first region of the strain information wherein “at the end of computing the strain, the measurement position selecting unit 40 determines the position optimal for measuring the elastic modulus…designated as ROI_e or a second region (Region 2)” that “is small enough to be included in the region ROI_s or the first region (Region 1) where the strain is displayed.” Since the “computing of an elastic modulus in the second region included in the first region” is “based on the shear wave displacement” ([0012]), the ‘measurement position selecting unit 40’ determining the position optimal for measuring the elastic modulus (ROI_e) in [0058] teaches the display image forming unit forming a first reference marker together with a second marker in the second display according to the first method, not precluding the second method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of the combination of Chang and Lee with the teaching of Tabaru in order to provide an ultrasonic diagnostic apparatus “with high accuracy and a method of hybrid type for displaying a combined image of the strain image generated based on the strain information and the elastic modulus derived from the shear wave generation” (Tabaru [0013]).  
Regarding claims 3 and 4, the combination of Chang and Lee and the combination of Chang, Lee, and Tabaru teach the ultrasonic diagnostic device according to claim 1 and 2, respectively, but do not teach the region of interest setting unit has an interlocking setting function of changing a setting position of one of the first region of interest and the second region of interest in accordance with change of the setting position of the other one. It is inherent to the system of Tabaru as described above for claim 2 for Region 1 and Region 2 to change with respect to each other, since Region 2 is necessarily included in Region 1 ([0012]) based on the computation of the strain ([0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of the combination of Chang and Lee with the teaching of Tabaru in order to provide an ultrasonic diagnostic apparatus “with high accuracy and a method of hybrid type for displaying a combined image of the strain image generated based on the strain information and the elastic modulus derived from the shear wave generation” with a single position “set as the elastic modulus measurement point through generation of the shear wave” (Tabaru [0013]).
With respect to claims 6-7, Chang teaches that the elasticity measurement unit performs strain elastography measurement based on displacement distribution of a tissue in a living body, as the elasticity measurement according to the first method, and performs shear wave elastography measurement based on a shear wave propagated through the tissue in the living body, as the elasticity measurement according to the second method as above for claim 5 on pages W347-W348. 
With regard to claims 9-10, the modification of Chang teaches the ultrasonic device according to claim 6/7 and a measurement result obtained from the tissue in the living body by the strain elastography measurement and a measurement result obtained from the tissue in the living body by the shear wave elastography measurement as above for claim 8 in the final two paragraphs of the ‘Image Evaluation’ section on pages W348-W349. However, Chang alone does not teach that the device obtains a general diagnostic result of the tissue in the living body based on the strain and shear wave elastography measurement (bolded text not taught). 
Lee, instead, teaches that “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10” ([0209]), which includes ultrasound image and data from “shear modulus image and the strain image” that were simultaneously displayed on a screen or superimposed on each other [0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate data from strain and shear wave data to obtain a general diagnostic result in order to provide data from complementary elastography techniques to more accurately diagnose lesions in relevant tissue (Radiology Key).
Regarding to claims 12-13, the modification of Chang teaches the ultrasonic diagnostic device according to claim 6/7, as above for claims 6/7 (pgs. W347-W348), but does not teach that the device obtains a general diagnostic result of the tissue in the living body based on a measurement result obtained from the tissue in the living body by the strain elastography measurement, a measurement result obtained from the tissue in the living body by the shear wave elastography measurement, and blood data of the subject having the tissue in the living body (bolded text not taught). 
Instead, Lee teaches an embodiment in Fig. 17 wherein “the image processing unit 200 generates an ultrasound image by scan-converting ultrasound data generated by the data acquiring unit 100 and displays the ultrasound image,” where “the ultrasound image may include…a bloodstream Doppler image (also referred to as a color Doppler image) representing a blood data of the subject is taught by blood flow data derived from bloodstream Doppler imaging. Further, “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10,” ([0209]) such as data from the strain and shear wave elastography images and data derived from the ultrasound imaging, and bloodstream Doppler data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate data from strain, shear wave, and blood flow data to obtain a general diagnostic result in order to provide data from complementary elastography techniques, as well as with bloodstream Doppler image to more accurately diagnose lesions in relevant tissue (Radiology Key). In other words, the current methods of separately obtaining strain elastography, shear wave elastography, and Doppler images are commonly combined post-acquisition to determine a diagnosis, it would have been obvious to improve this approach to diagnosing a relevant tissue by combining the modalities and immediately utilizing the data for determination of a diagnosis within a single system. Since the individual ultrasound and elasticity modalities function as expected in combination as they do alone, their combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793